DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 02/08/2021. Claim 4 is canceled. Claims 1-3 are currently amended and examined below. 

Priority
The Examiner notes that claims 1-3 contain subject matter which is not reasonably conveyed by any of the CIP applications. Claim 1 recites the limitations of a central server storing a retail station location, and the calculating of a reduced retail price per gallon based on a match of a retail station selected by the subscriber at the time of prepayment. This is not reasonably conveyed in any of the CIP applications. Therefore, claims 1-3 will only be given priority to the filing date of this application which is 07/11/2019. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitations “a central server for storing […] the grade of fuel […], [and] the grade being delivered”. However, it is unclear what the difference is between the grade of fuel and the grade being delivered. The limitation states that the central server stores both. The specification fails to further elaborate on the difference between them. The dependent claims are also rejected based on their dependency. 
Claim 1 recites the limitations “a central server for storing […] retail gas station location […] [and] the location of the fuel dispenser where fuel is being delivered”. However, it is unclear what the difference is between the retail gas station location and the location of the fuel dispenser where fuel is being delivered. The limitation states that the central server stores both. The specification fails to further elaborate on the difference between them. The dependent claims are also rejected based on their dependency.
Claim 1 recites the limitation “a central server for storing [...] an undiscounted retail price at the fuel dispenser where fuel is being delivered”. However, the wording of the limitation makes it unclear what the undiscounted retail price is for. The Examiner suggest amending to recite “an undiscounted retail fuel price per gallon at the fuel dispenser where fuel is being delivered”. The dependent claims are also rejected based on their dependency. 
Claim 2 recites the limitation "the discounted retail price" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the discounted wholesale price" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the discounted wholesale price" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] process a discount on a retail fuel price per gallon at a preselected retail gas station for a preselected grade of gas, […] prepaid gas discount card that provides purchaser’s account information; […] storing purchaser account data including the purchaser’s account balance, the grade of fuel and retail gas station location selected by the purchaser at the time of prepayment; the grade being delivered, an undiscounted retail price at the fuel dispenser where fuel is being delivered, the number of gallons pumped […] calculate a reduced retail price per gallon based on whether the grade and location of the retail gas station at the time of delivery match the grade and location selected by the subscriber at the time of prepayment; and transmitting the reduced retail price […] in order [to enable purchase] of gas up to the balance of the subscriber’s account; and […] [transmitting data] including the location of the fuel dispenser where fuel is being delivered, the grade being delivered, the purchaser’s account information, an undiscounted retail price at the fuel dispenser where the fuel is being delivered, the number of gallons pumped and the reduced retail price; and […] which include one or more asset accounts for storing additional prepayments to allow a purchaser to select a specific asset account for storing additional payments.  
“[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered mathematical calculations at least because the claims calculate a reduced retail price per gallon. The Examiner notes that “[t]here is not particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word ‘calculating’ in order to be considered a mathematical calculation. For example, a step of ‘determining’ a variable or number using mathematical methods or ‘performing’ a mathematical operation may also be considered mathematical calculation when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation” (see p. 4 of the October 2019 Update: Subject Matter Eligibility). 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
mathematical relationships, mathematical formulas or equations, or mathematical calculations), mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A gas discount system for enabling a fuel dispenser […], the system comprising: a fuel dispenser including a mechanical system which includes an electronic system and a mechanical system, the system comprising: a pump for pumping fuel; an electronic motor for driving said pump; at least one electrically controlled value; and an electronic control system for controlling said electronic motor and said at least one electronically controlled valve, the electronic control system comprising: an input device for reading […]; an on/off control subsystem for selectively enabling said electric system; and a central server for,” “said central server programmed to” “enable said on/off control system to enable pumping,” a bidirectional communication subsystem under the control of said server for transmitting data between said central server and said fuel dispenser,” and “an asset management system.” The additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools to perform the abstract idea. The additional element(s) are being used in their ordinary capacity. Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional elements of “an input device for reading” also amount to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements of “an input device for reading” also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 2 of US 2013/0006776 A1, ¶ 2 of US 2007/0145120 A1, ¶ 2 of US 2008/0126213 A1, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). With regards to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claims 2-3 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-3 do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Prior Art
The Examiner notes that the claims as currently amended currently overcome prior art rejections because the limitations of claim 4 were incorporated into claim 1. The closet prior art found to date are the following: 
Racusin (US 2016/0055467 A1) discloses a discount commodity system which allows consumers to purchase a fixed number of units of a commodity at an agreed upon price without taking delivery at the time of purchase. 
Cox et al. (US 2013/0198074 A1) discloses a fuel discount that is dependent upon a customer purchasing a specific grade of fuel at a specific retail location. 
Verona (US 2009/0307098) discloses the pre-purchasing of goods such as fuel and taking possession of the goods at a later time. 
Nicholson (US Patent No. 7,742,942 B2) discloses a method of discounting a price-per-unit (PPU) of fuel during a fueling transaction by a customer at a fuel merchant. 

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “The applicant respectfully disagrees with this finding under Step 2A Prong 2. It is respectfully submitted that the claimed ‘server’ is recited as a special purpose device and therefore is not recited at a high level of generality. Rather the server is programmed to perform the functions recited in the claim including the calculation of the reduced price per gallon. This ‘mathematical calculation’ is implemented by set of rules. These rules include comparing the location of the retail station and grade of gas selected at the time of prepayment with the location of the retail gas station at the time of delivery. […] The test for whether a computer is a special purpose computer is based upon whether the recited computer executes algorithms. […] As set forth in the Guidance, ‘an additional element that implements a judicial exception with or uses a judicial exception in conjunction with a particular machine or manufacture’ are indicative that an additional element…may have integrated the judicial exception into a practical application. The claims recite that the judicial exceptions are used with fuel dispensers and more particularly are to ‘enable said on/off control system (of the fuel dispenser) to enable pumping of gas up to the balance of the subscriber’s account’. In this case, the judicial exceptions are used with a machine, namely the fuel dispenser. As such, it is respectfully submitted that the ‘practical application’ … use(ss the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’”

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regards to the argument that the claims are patent-eligible because the server is a special purpose computer and that the fuel dispenser is a particular machine, the Examiner respectfully disagrees. “The courts have found that some computerized systems implementing abstract ideas do not add significantly more to the abstract idea. Thus, providing a programmed computer does not automatically satisfy a ‘particular machine’ for this analysis” (see p. 4 of Subject Matter Eligibility Worksheet). “The Alice/Mayo two-part test is the only test that should be used to evaluate the eligibility of claims under examination. While the machine-or-transformation test is an important clue to eligibility, it should not be used as a separate test for eligibility” (see MPEP 2106). “An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet. See Alice, 134 S. Ct. at 2358 (limiting an abstract idea to a particular technological environment, such as a computer, does not confer patent eligibility); Bilski v. Kappos, 561 U.S. 593, 612 (2010) (“[L]imiting an abstract idea to one field of use . . . d[oes] not make the concept patentable”) (see p. 5 of Intellectual Ventures I LLC v. Capital One Financial (Fed Cir. 2015)).
 The claims here merely invoke the additional elements (e.g., the fuel dispenser and server) as tools to perform the abstract idea. The fuel dispenser and server are being used in their ordinary capacity. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more” (see MPEP 2106.05(f)(2)). 
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. 
With regards to preemption, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the Federal Circuit in OIP and Sequenom. Moreover, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. The Examiner notes that judicial exception are still exceptions despite their novelty (see July 2015 Update). 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/SAM REFAI/Primary Examiner, Art Unit 3681